                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

LOCAL UNION NO. 124 IBEW                    )
PENSION TRUST FUND, et al.,                 )
                                            )
                       Plaintiffs,          )
                                            )
v.                                          )      Case No. 4:18-CV-00221-BCW
                                            )
LAN-TEL COMMUNICATIONS                      )
SERVICES, INC.,                             )
                                            )
                       Defendant.           )

                              JUDGMENT IN A CIVIL ACTION

     X   Decision by Court. The issues have been considered and a decision has been rendered
by the Court.
         IT IS ORDERED AND ADJUDGED, Plaintiffs’ Motion for Summary Judgment (Doc. #19)

is GRANTED, consistent with the orders entered by the Honorable Brian C. Wimes this date.



                                            AT THE DIRECTION OF THE COURT

June 18, 2019                               /s/Paige Wymore-Wynn
Dated                                       Court Executive

June 18, 2019                               By: Joella Baldwin
Entered                                     Deputy Clerk




          Case 4:18-cv-00221-BCW Document 38 Filed 06/18/19 Page 1 of 1
